787




    t-s       OFFICE   OF   THE   ATTORNEY      GENERAL             OF   TEXAS
    4
                                      AUSTIN
1




                                             of an tt&paderA$ rohwl district
                                                  tnrsteee Of.'thedistriat,
                                                  aozltro~ofDahoorp~rtY
                                                    Trustees of Independent
                                                l   Demo o r etla        Exe4 mtive       ml-~

                                                    71 .       m#weo w        with    r ea p ea t

                                            oontPo1 the Lard of tmlr
          tees stands in the position of a timdee, an&, w ou2 Supreme
                                                              788




E~mble     f. H, 'X'dmble,
                         Page 2




the Olub to uw mauh pmapertyw a rite fop bcrrebell&$amee      'for
whlob au adm$wiao See VW ohaged. ln rettim ,forthe pAv+-
lage of 10 w&g       the pwperty the Club undertook to.~reot 8
fenwenuzoslngtheentlPe         lohoolgroumu,8\roPr~oetobe-.
aonm t$aeprqerty of the mhool dirtriotr8nd to maiat8iathe
feaw r0P.e pedod of three~ywra, In-holdto& th6t        the board
OS ~)rwtwS wa# aathorirled     to enter, mio two lmw, me mart
srrid. 0% p.~ ~Ozk:
            *The oantraot under
     lirraoftherehQolgmmds
     OS thie lntem~        betwwn
     In .%hespr5ag wd @m bsginnzsgof the term in the
     r~ucniingrall,    andwillresiltinquite arf.n+n-
     elal edvent~ to the sahool dietrIot. Ttmay be
                                                         789




ma8gB6ent r&heP tbaa of 0 b-&ah of tP u Bl
                                         tlnW B lm hl lease
enable8 the school dlstriot to rqpl  tm&neet&$"y?
t&t  uhtoh ethwwlse ~v0ul.dhue                       .
                                                                                     ‘:
                                                                                           730




                   However, the lnatant pzobleaa6068              beyond a mePe_
leulng        of    SOhO         pwqmr        COP IIOIL-BCdXKbl,3BO .SinfH ## OCBI-
templated          use    ls   for  the %     aehlng     oi   reetarlau    docrtrLne8by
lastrvatorr            OS a pertimler             rr%l.&xu     m.         8WtiianB 6 and
yptte1e                                       Pead reBpeetlvelyas Sol-
                         YIof OUP 0aQstitut1oI4

              aseo.. 6. Allmoahavesnaturalanb~iabeSea-
         ilble x%&at to vorshlp AlmZ@xty Qod aaooiding to
         the diatmter of theirsown 00n80h~1088,  X0 mau
         i-.bU     O~pUlbd      to ottend, We& OF BUp$ht any
         p&a@3 .Qf ltOl’Ship, ,Oi’ t0 Mi+&l   w  ariniBtrJ
         sgalust  his ~OonBeat+     mhuuanauthorityoooght,ia
         8ay 0680 whatevtm;‘to ooatml   or Interferewith the
         lqhts of ooaiolqB iPm8ttwB of rellgLton,       aa a0
         pxefwenqe ~hallgv0rbegivanbyl8vtoarrg~rel.G
         &ltlB OQOiety OP,pode Of WOPBaip.   BUt it Shall be
         tb'Cbt;J Of the ~giBh&UPCS   t0 -88 BUOh hVB M
         stay.be&eOeBBw    to pmteot equ8ll.yeve* re2lglou8‘
         d4@X&J&iaXl in tb pO8Oelibl.e  8lljOyMllt Of Ita OUa ?
         ISO+ of publle VOPBIXI~.             :

              a&o. 7. x0 money shall be 8pprOpri8tedsor
         $x-mm ~PUE the Treamrp Sor the benefit of any
         *eat, or ~~U.glous sooletj, theologiaalor cell-
         gbaa seplinsrgi nor shall I?Ba?w?tZ.belonglng
                                                     to
         the s&&t0 be 8ppPopristedfor eny 8Uoh pUrpoBeSs"
R0m3gv~~ sm3tion 5 of Artiole VII pbovldes in parts
                   l
                    . . And no law shbll ever be ena&etl
         eppmprG*.saypsrtoi         theptmmnentoravsil-
         dale eobool fund to any other p u r p o se vbatevifr~
         nOp 8&8lZ the *a im, or any part thereof ever be
         appropriatedto or used Sor the support of any,
         l~OtW?%.%U B&O013            .   .   .    .*

                   In -           v* Bulloak, log 8.W. ll5, our supre@e
Gourt sold with ref’erenoe to Seotbn                          5 of Artlole    VU *It w&n
ths purpose OS the Constltutlonto forbid the tie OS pub110
f’ubds for ths support of any particular denomlnatioraoi reli-
@ttS people, lih6tther they be f%PiBtianB~orOf other rw@oM,"
and lgathe mate o&e explained Seation 6 of Artlale   I a~ ic@-
loIra/s"me primary PwOBe     of that provlaion of tileConatltution
                                                                             792



xorioxd$e T. td. Tdmble.           Page 5




                                         IbUpuWnt       SohooXDirttiot




        Beptl8t     OhuPoh to    hue   a ‘bar   suppezato.     the  B&k001
bll¶&mg8ad~~the~,~~sPcmtheoatergrtrevepe
li.Od w     bhe ObBB     $OP it8    OW ptlDpo808.” BZld:th@        m
Otlvr US08 hrrd bOt%ZtlB8de Of th0 bUildb#            w    lOd@B    8&pri-
*4ti  iads.v3.dual8.      The mlrt     OS cnru.AppealB       PeveP8ed.a
l&w&r court deomae and denied the la$unotioh  05 the ground
th&   th0 OOUPtB hBd                 Bin00 th0 phtI&t%ff~hsq
neUhes   uttwlsed nor       ted the uM?xhtratWe     x4bmedibs
                           Scum&e6vrongm of the kind uadq oaa~%d-
                           the appllcat%oa for writ of ermr; the
                                a.u.   78)~

       %hUe we d0 not doubt the jurl+lotlon          of the
      dtstriat aourt over a soit,, to prevent the Smp~
      PO%’  We Of BOhOOl p        Pty, yet, ala00 the pe 0,
    . t&on .Sa th%s ease            to di~olose   an mum of
      i%oretian    ap. tae W?C    or tm   trwiee6 8uan aa
          glve,~.aeuse    or isotiloa to 8 ~rlvae   oituma,
      lfo-resuB0 tIw WDllO8tlOAl     top tne *fit   ,os error.”
        XBptlUiB  added)
             While the uuderrllaed laagmge does not reveal wtth
~?@OiSOli@BSB WhOPOilk old in obrt XBBwOt   pbilltiff’8  ptition
f&led   to ahov e 08tue oi eotlon,   yet  the text--item      heve
late retie8 this dealsia%to aesn that %ho Stxp~      Court has
holdSat    the tmotees may pem%t    the we of bu%ldQg
OlUbB md fl’t%tePlld BOOtOticrB, BtUSiedl 0-dOtB,*~-
BOhOOb,  l&O.,  WhePo SWh US68 d0 IlOt i%k~tifOPOvith thme \uB
?OX’ BOhOOl nO(IeB,’          37 %X.  Jhr.    %8,  aad t&i     0880 h&B beOL4
Oikd   in (u3 O&&itOn     N    OUP pPOB0.d    &%4lf ati00       ia WOPt    Of
    Ea$opable T. lb ‘fpladb,             Pep   6




    lug for other pWpase8 0-r than thet of oaadootlnga
    BOhOOl thOPdA, eBp@Oially WhOPO it iB a WBi-p\lbliO  porC
    PO-. * yhloh the Publie grrv~ly Is laterested,p~~vldod
    t-h@pl'w                      purlpoBOU
                US0 fOP'OdUO6tiCOl8l        iB Wt wtePiZ&y
    Q&e&wed    tith.* ~P’.UtO~B Of fndep@ttdUXLt S&00% Diatriot
    V. sohaBon couaty DeolooPetlo xxeoutlve aarrmittee,52 8.Y.
    (a) 68, PB~~PB~Uon other gpowda 52 8.Y; (2d) 7l.
              &JWt f'FOmthe pOBB~b%e pert.ttiOnq   Of the Ssn An-
    tonio 0680, OUP OOUPt~~.~.+~O,WV~P             the 8ppl.tOab3.ll~
                                         OolrBidsZ'Od
    oS.$heawve quoted qOnr$.%tut%onal     ppov$~Zonsto the type of
    question.heay under *au*J;$Xematlan.   %mddoration8 or the .qpe+-
    ti&l~ +lf   OthW   j&X'iSd%Oti@ii#     hW0     1BBd t0~ VW+&;   OOnO&i8i~~.
    C88e8 dqqlag the,rQjht to leari 80hool ppopert$ to seat-
    ~POUQB, Stem larg@y~Srom the leadiaig
                                        aa    of Spenoer v, &ii&t
    Sohool.Distriat,15 girrrs.259, $2 Am. Rep. 268,,.yherefn it
    lras Sam
         *Thcpubllo k&ioolhoure&not~be osed for sap'pri-
         V8te pUP&iOB68. The ergwent   is a short one. 'Paxa-
         tiaa is invoked.toraise Suskd8to erect the build-
         In23 but t=8tiOl.t28 lZlegitim8teto protie   sol-
         any private purposes Toxatloavlllnot lie to
         ~8580 fbmls to buS.ld~8plam SOP a rellgioua~soc2e-
         ty, 8 polftical BOOh~,   or 8 **aLJ%l club. Whet
         oannot'be done direotly aannot be done lnd.lreotly.
         AS you may not levy t&XeB to build a ohuroh, no
         1103%nuJ YOU lew tOXB8 t0 build 6 BOhOOlhOUBe and
         then base it Sor 8 ohuroh, N&r is it au anaver
         to asp that its use ror school purposes ls~not ti-
         terferod with, and that the u8e for the other pur-
         poses works little, p&&s    a0 ioneaiate~yperaep-
         tlble, &jury to the bu#dlng, oal resultr la the
         reu&&pt OS ?.smwUatopeauuiary benefit."
              As osn ho seen, the K0it888aourt rested its decision
    upon the proporltlon that any u8e of sohool property for other
    thnn ~BOhOOl pprpoees bwaOhe8 the.trUBtimposed up011the bQstd
    of trusteo8, rogm?dles8  of the benefits to the school distriiot




c
                                                                                                      793




m#altiag           m         soda use erd regudlur                 of the absenae of
lnte P f . Plflth
             e no th
                   e ea b lvltler
                               o fth elOh OOl.  & a u*
IUtla O
      pfPt@ ed@oiBioPu  f’Ouo r ia
                                U1 g6
                                    %tlb~Oo r d.
                                               VII& b h e .
       088. P W8& 8tb t OUh i8’b iS.d qPa 8 n ~P O& QOB itiOZQ
        be that CDnagiated by th6 tnru        0-t.  Beer 5 A.L.R.
                the &Q=dae wm   vhloh there &OiB$OM          EPe pm-
db8fad %B d$Peotw OOSbtPU7 to $h8 pOBit%bXQ ii&0a by OUP
OtMPtB    in t?ojlO          t lBa&3olM~twlet VI Roltrrbudt,
Buplur.   vl,?Od                 WPBriltwirar      sU6hprarise.
O&a     withoP         tiuenoo         nor    OOntrOl.tb         OOUPte        Of    EhlB   $$6k.




                  BOSt       ltlt8Pw    OO~BpOSldiog    t0         th0      iZl6taDt    BitUS-
tiOll    iB      th0 0680 Of #ioholr          V. SOhOOl          DinotOr8,             93 Ill.
                                        Xn this oaoe the grant&g of the tm-
                                       lhawe, vhm mt'wed Sor'~ohool
                                         QBtingB &d w      OOhOO~B VOB fJGc
                                                   Of 0~BtitUtiQIl.l
                                         PQlVOl&tfOll                Pl’OVf-
                                         ) th8tnoperson8houldbere~ulred
to Bitpport 8 p&se    of worship                    tb&blnst     his       oament,      awl    that
&o prefexwiee   rho&d   be
nablen   or mode of


yith     P9BpWBt        t0    ~biJAtiffqB        8OQbtbntiOIiB         -      OOtWtSaid1
         lxt SW    to II8 a vez7 Btrrined inte mtation to
         attemptto b*      the prsrent 0-e vl 3&i the reach
         of either one of the shove oonatit7&&3nal provi8ions.
                                                                 796


Eeaor6blo 2, x.2rwbl0,     Pm&e   10




           It wSllk aot4oQ thatma0 of thetie oitod




      0 . . . .1ttenot~b8bBleahtthe&                 swe
      '-boagnlonmdlaW%at           toueeite   reae
      9mmortiee for t& 04w8tion of the lahole8t;~e




-oh~@-D=-Y@           lafrupat      potultoue uses 0r tho property
r0r non-eehoel Mupoeoe.       Aniajvane*ion~bkpnol~~
laJwl%ty to prove that euah us. te lllcmlyto oQatlnua,vhlle
en aatlon far d&megoe aS@kt bo oompr&ended by the przn01910 or
                                                                                      737



lttmowbl*2.           &%Mmbl.,P~11




             ,weQo     sot   hum      rtteapt     to   Qof4o or   to   drum&t   the
l-b lo     ma elQer Nio         wh h
                                   a ha9.8
                                        a eo o eea4 & reue
                                                       f or
th tek 4 Atlotom$aatlonof
           Q..                      tbad%reenQawtoa$6?    ewh’
@oaelQeratloalies      w, o feel, wSth 4th edleontioauy p a we
otClwbo~of~tlAu~e,urd,~~~eueofo~~oaap-




          2wo.agwoatehev~beoaaQv8nwQagelaettho               oamalu-
iiOn &tiia +xpr6880Qdr It is ugu@      (a) thtt ln Qietrfotg
hi *hioh a m8jtmlty of tJ30nelQoate   belong to a given JMU*
gioue‘eoet the prqw4yrqk        leu~#rolwivexJ     to that
soat u+¶ doabd to mlnerity -8       with&~ the Qietriot, 8nd
        t tho bowl of tru8toae w     10880 the property r0a 8n
        te or flatitbue oeixeideE&Loa aud thue do by lx+
dlrO8tioa thet whioh they Qannot do dlreatly. Tlw snowor $0
theso eautonthae ib briofr Wo eeawt aemma that the board
ortrrm~e~bs~~~to~~trcutor,wlllostin
l d4 o r im4 a to ~     ~r a o h to a 4     th o llllwp   a b o ve Qeeor%bed, no *
oanwproQ%oota   males of oe&&otupoa   euohaa~etmrptiaa~
nther wo must 8eeuw that ao@ue    of the bard, as publio
ofl%6lale,     w&XlueroSeo, their dleorstltm end perform tblz
                   an4 imp&Ptlally. aorwmor, 4 the swat that
798